Citation Nr: 0030157	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for fibromyositis with 
a history of rheumatic fever, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  


REMAND

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a claim that is 
plausible and capable of substantiation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992). 

Service connection was granted for fibromyositis with a 
history of rheumatic fever in January 1990, and a 20 percent 
evaluation was assigned under Diagnostic Codes 6309 and 5002.  
This was determined after the RO found that the veteran had 
been treated in service for migratory arthritis and probable 
rheumatic fever.  On VA examination in October 1989, the 
veteran complained of joint pain and stiffness as well as 
fatigue.  The examiner found that the veteran had 
fibromyositis after an initial inflammatory joint disease 
episode by history.  

In March 1994, the RO granted an increased evaluation to 40 
percent. This was primarily based on a VA examination in 
January 1994 where laboratory studied showed an abnormal 
westergram reading of 31 and complaints of multiple joint 
pain.  The RO found that the veteran's symptoms had increased 
and that definite impairment had been shown.  The rating was 
assigned under Diagnostic Codes 6309-5002.  

The veteran's disability is currently rated under Diagnostic 
Codes 6309-5025, as 40 percent disabling.  

The Board notes that the veteran was last examined for 
disability evaluation by VA in November 1999.  In January 
2000, the RO indicated that the veteran would be scheduled 
for a disability examination in June 2000, to reevaluate his 
fibromyositis with a history of rheumatic fever.  This 
examination scheduled was entered in the VA system as noted 
by the RO.  The report of that examination, if performed has 
not been associated with the claims file.  

It is noted that where there are possible records in 
constructive or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).   In Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam order), the Court held 
that VA has constructive notice of VA-generated documents 
that could "reasonably" be expected to be part of the record 
and that such documents are thus constructively part of the 
record before the VA even where they were not actually before 
the adjudicating body.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain and 
associate with the claims folder copies 
of all pertinent treatment reports and/or 
VA examination reports concerning the 
veteran dated after November 1999.  Of 
particular interest is the report of the 
scheduled June 2000 VA examination noted 
above.   Once received, these records 
should be associated with the claims 
folder.  

2.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 



